Citation Nr: 1455170	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  08-03 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for peripheral neuropathy of the upper extremities.

3.  Entitlement to service connection for peripheral neuropathy of the lower extremities.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1969 to August 1972 (including service in Vietnam).  These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).  In February 2011, a Travel Board hearing was held before a Veterans Law Judge (VLJ) who is no longer with the Board; a transcript of that hearing is associated with the record.  In June 2013, the Board remanded the case for additional development.  In October 2013, a videoconference hearing was held before the undersigned (at the Veteran's request upon being informed that the VLJ before whom he previously appeared was no longer employed at the Board); a transcript is associated with the record.  In March 2014, the Board remanded these matters for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

A preliminary review of the record found that further development is necessary before the claims on appeal can be decided.  Once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Where the remand orders of the Board are not fully complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board finds that clarifying addendum opinions are necessary to properly address the Veteran's claims of service connection for diabetes mellitus and peripheral neuropathy of the upper and lower extremities.

Diabetes Mellitus

The March 2014 remand instructed the AOJ to secure a medical opinion from an endocrinologist that addressed, in essence, two issues: (1) the medical feasibility of the Veteran's allegation that his current type 1 diabetes evolved from an initial diagnosis of type 2 diabetes, and (2) if not, whether his type 1 diabetes is related to service.  The responding provider opined that, based on record, it is far less likely than not that the Veteran has ever had a diagnosis of type 2 diabetes.  He further opined that the Veteran's type 1 diabetes  was not caused or aggravated by Agent Orange exposure as there is no association between such exposure and type 1 diabetes.  

The opinion offered includes insufficient explanation of rationale, and is inadequate for rating purposes.   Furthermore, it is incomplete in its response to the questions posed on remand (it does not adequately address whether the Veteran's diabetes, however diagnosed, may be related to his service, but merely observes that diabetes 1 is not acknowledged as presumptively related to exposure to Agent Orange).     Accordingly, corrective action is necessary.

Peripheral Neuropathy

The issue of service connection is inextricably intertwined with the issue of service connection for diabetes.   As the Veteran has raised an alternate theory, the Board also needs a direct response to the question of whether the peripheral neuropathy diagnosed may be considered and "early onset" peripheral neuropathy? .

Accordingly, the case is REMANDED for the following:

The AOJ should arrange for the Veteran's record to be forwarded to an endocrinologist (or internist other than the one who provided the opinion in August 2014) for review and an advisory medical opinion that responds to the following. 

(a) The Veteran's diabetes has been diagnosed as type 1; previously it has also been assigned a diagnosis of type 2.  Please opine whether it is at least as likely as not (a 50 % or better probability) that it warrants a diagnosis of type 2.  

The rationale for the opinion must include discussion of what establishes a diagnosis of type 1 diabetes and what establishes a diagnosis of type 2 diabetes (each), and cite to the factual data in the record that support the diagnosis determined appropriate.

(b) If the conclusion remains that the diabetes in this case is strictly/clearly a type 1 diabetes, please opine further whether it is at least as likely as not that the diabetes is related to the Veteran's service/to include as due to his exposure to Agent Orange therein.  If not, please identify the etiology considered more likely.

(c) Is it at least as likely as not that the Veteran's  peripheral neuropathy may be characterized as an "early onset" peripheral neuropathy?  [if a neurological consult is deemed necessary, such should be arranged.

The examiner must include rationale with all opinions, citing to factual data and medical literature as deemed appropriate.  

3.  The AOJ should then review the record and readjudicate the Veteran's claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative  opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

